Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The “and/or”  conjunction in claims 3, 7, 13, 18, 22 and 28 are interpreted to be just “or”. Clarification requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 9 and 24, which depends on claims 7 and 22 respectively, the “or” interpretation of the conjunction “and/or” in claims 7 and 22, removes claims 9 and 24 from consideration. Correction or clarification requested. 


 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-13, 16-19, 22, 25-28,  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US 2020/0170005 hereafter Matsumura). 

For claims 1, 16, Matsumura discloses a transmission time domain resource (e.g. PRBs Figure 1 [0062]) of Scheduling Request, SR ([0062] positive/negative SRs), information overlaps with a transmission time domain resource of first UCI ([0068] 2-bit UCI for positive SR e.g. 00, 01, 11, 10 Figure 2A); determining a transmission resource for transmitting the first UCI (e.g. “01” Figure 2A) according to whether the SR information is negative SR information (α4 Figure 2A)  or positive SR information (α3  Figure 2A), and transmitting the first UCI on the determined transmission resource (2-bit UCI e.g. “01”); wherein the transmission resource determined when the SR information is negative SR information is different from the transmission resource determined when the SR information is positive SR information (carrier α4  for negative SR versus carrier α3  for positive SR Figure 2A [0068]). 

For claims 2, 17, Matsumura discloses for condition 1, SR information is configured to be transmitted using the first channel format (short [0046] e.g. PUCCH format 0) and transmission time of the SR information partially overlap (multiplexed with UCI [0079] with transmission time of the first UCI (sequenced-based PUCCH that is multiplexed [0079] Figure 1A, 1B).

For claims 3, 18, Matsumura discloses for condition 1, when the SR information is negative SR information (e.g. α4 Figure 2A) transmitting the first UCI (2-bit UCI e.g. “01” [0068]) using the first channel format (short [0046] e.g. PUCCH format 0) on the transmission resource of the first UCI (α4 Figure 2A) according to a first cyclic shift set ([0068] α1  α4 α7  α10); when the SR information is positive SR information (e.g. α3 Figure 2A), transmitting the first UCI (2-bit UCI e.g. “01” [0068]) using the first channel format (short [0046]) on the transmission resource of the first UCI (α3 Figure 2A) according to a second cyclic shift set ([0068] α0  α3 α6  α9); wherein the first cyclic shift set is different from the second cyclic shift set  ([0068] {α1  α4 α7  α10} vs  {α0  α3 α6  α9}).

For claims 4, 19, Matsumura discloses wherein, the first cyclic shift set ([0068] {α1  α4 α7  α10} ) and the second cyclic shift set ([0068] {α0  α3 α6  α9}) each is obtained according to an initial cyclic shift ([0068] bandwidth of 1 PRB or more) configured for the first UCI (e.g. 2-bit UCI) and a predetermined offset (1 cyclic shift based on 12 subcarriers [0068]).

For claims 10, 25,  Matsumura discloses performing a step ([0053] cyclic shift or phase rotation) after determining that the condition ([0059] UCI containing SR) is satisfied on symbols ([0058] α0 to α11) overlapping with the transmission time domain resource of the SR information, within the transmission time domain resource of the first UCI ([0059] UCI containing an SR e.g. Figure 2A). 

For claims 11, 26,  Matsumura discloses (after phase rotation) transmitting the first UCI in the first channel format (short [0046]) according to the first cyclic shift set ([0068] {α1  α4 α7  α10}) on symbols not overlapping  with the transmission time domain resource of the SR information (“00” “01” “11” “10” Figure 2A non-overlapping), within the transmission time domain resource of the first UCI (2-bit UCI e.g. “01”). 

For claims 13, 18, Matsumura discloses wherein, the first channel format ([0032] PUCCH format parameters Figure 20) is a New Radio ([0002]), NR, Physical Uplink Control Channel, PUCCH, format 0 (Figure 20 [0157] selecting cyclic shift candidate based on PDCCH format).

For claim 7, 22, Matsumura discloses a starting transmission time of the first UCI ([0064] e.g. UCI “01”) is same as a starting time of the SR information (Figure 2A α4  α3).

For claims 12, 27, Matsumura discloses on symbols (after phase rotation Figure 2A α4  α3) not overlapping with the first UCI ([0068] 2-bit UCI e.g. “00”) among symbols of the transmission time domain resource of the SR information: when the SR information is positive SR information ([0068] α0  α3 α6  α9) transmitting the positive SR information on transmission resource ([0068] α0  α3 α6  α9) corresponding to the SR information using a PUCCH format (2-bit UCI short PUCCH [0047]) configured for the SR (e.g. Figure 2A SR reporting using short PUCCH). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

R1-1721002 Ericsson “On the Design of Long PUCCH for up to 2 bits” 3GPP WG1 #91 Reno November 27th – December 1st, 2017.

R1-1718207 NTT “Short-PUCCH for UCI of up to 2 bits” 3GPP WG1 #90bis Prague 9th-13th October 2017.

R1-17200089 Intel “Long PUCCH for more than 2 UCI bits” 3GPP WG1 #91 Reno November 27th – December 1st, 2017.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415